UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 4, 2016 SMSA BALLINGER ACQUISITION CORP. (Exact name of registrant as specified in its Charter) Nevada 0-55108 45-3598066 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 5reeway, Suite 1485, Dallas, Texas 75240 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(972) 726-9203 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 - Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Orsolya Peresztegi resigned her position as a director of SMSA Ballinger Acquisition Corp. effective as of January 4, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 4, 2016 SMSA BALLINGER ACQUISITION CORP. By: /s/Gust Kepler Gust Kepler, President and Chief Executive Officer
